         Case 3:19-cr-00251-MPS Document 75 Filed 03/01/21 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                         :
                                                 : No. 3:19 Cr. 251 (MPS)
       -- v. --                                  :
                                                 :
OLEG KOSHKIN and                                 :
PAVEL TSURKAN,                                   :
                                                 : March 1, 2021
                              Defendants.        :

                                      STATUS REPORT

       The United States of America (“Government”), by and through undersigned counsel,

respectfully submits this status report pursuant to the Court’s Order, dated February 25, 2021

[Dkt No. 69].

       The Government has been advised that defendant Pavel Tsurkan is planning to travel to

the United States on March 4, 2021. Counsel for Mr. Tsurkan has been provided with the written

waiver from the U.S. consulate that was required by the airline when Mr. Tsurkan attempted to

travel on February 25, 2021. The initial appearance and arraignment of Mr. Tsurkan has been

scheduled for March 5, 2021 at noon before the Hon. Robert M. Spector.

       Counsel for the government and for both defendants are available for a status conference

on Monday, March 8 after 11 a.m. (and before 3 p.m. if possible), or on such other date as may

be convenient to the Court.

                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY



                                             EDWARD CHANG (ct26472)
                                             ASSISTANT UNITED STATES ATTORNEY
                                             157 Church Street, 25th Floor
                                             New Haven, CT 06510
                                             T: (203)821-3826 E: Edward.Chang@usdoj.gov
          Case 3:19-cr-00251-MPS Document 75 Filed 03/01/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 1, 2021, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
email to all parties by operation of the court’s electronic filing system or by mail to anyone unable
to accept electronic filing, as indicated on the Notice of Electronic Filing. Parties may access this
filing through the court’s CM/ECF system.



                                                      EDWARD CHANG




                                                 2
